CHARLES B. BLACKMAR, Senior
Judge, concurring.
As an ad hoc panelist of an intermediate appellate court, I dutifully follow the opim ion of the Supreme Court in Missouri Highway and Transp. Com’n v. Myers, 785 S.W.2d 70 (Mo. banc 1990). The principal opinion properly applies the law under the strictures of that opinion, and so I concur in it.
I retreat not one inch from my position that the Myers opinion is seriously flawed, for the reasons stated in my dissenting opinion in that case, and in the dissenting opinion of Judge Higgins in which I concurred. 785 S.W.2d at 76-77.
The trial judge in this case spoke critically of the Myers case as applied to the case before him, observing in a footnote as follows:
This is especially so given the particular facts of this case, namely that the civil suit and the probate estate are both filed in the same circuit, the attorney for the estate is also actively involved in the civil suit and the estate is being administered independently rather than under the supervision of the probate court. Certainly the independent personal representative and her attorney had actual knowledge of Carthell Glover’s claim from the time they opened Rita Glover’s estate and well within the six month time period. But, as they stand now, the statute itself and cases interpreting it leave the Court no room to create an exception.
*564I thought that I had pretty much exhausted the subject in my dissenting opinion in Myers, reinforced by Judge Higgins’ views, but will simply suggest that the term “jurisdictional” as applied to the filing of claims against estates is a judicial construction not explicitly stated in the governing statutes, that Myers is based on a view of probate which is inconsistent with the unification of the circuit courts, and that it is particularly inappropriate when coupled with independent administration. . As the trial judge pointed out, the personal representative well knew that there was a claim against her administration. The problem could be corrected by a simple holding that, when a personal representative moves for a substitution in a pending case, the representative should be obliged to abide the judgment. The holding could be placed simply on an implied assumption of liability, and it is not necessary to enter into a meticulous analysis based on the use of such words as “estop-pel” in other contexts.
The Myers decision deprived the state of the opportunity for restitution of a commissioners’ award in compensation found by a jury to be grossly excessive. 785 S.W.2d at 75. The decision in this case seems to have foreclosed an inquiry into possibly serious irregularities. No person having a protectable interest, by contrast, would be prejudiced if the personal representative were simply held to be bound by the result of a lawsuit she asked to enter. No other person would be legitimately prejudiced. Questions of public importance should not be foreclosed simply because somebody has not touched all the bases, unless prejudice is demonstrated.
I hope the Supreme Court will grant transfer in this case in order to re-examine Myers.
With these observations, I concur in the opinion and in the judgment of affirmance.